Citation Nr: 0839724	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to November 10, 1999, 
for the grant of service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1971 and from December 10, 1990 to May 22, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2004, by the Portland, Oregon, Regional Office (RO), 
which granted service connection for bipolar disorder, 
evaluated as 100 percent disabling, effective from November 
10, 1999.  The veteran perfected an appeal of the effective 
date assigned for his bipolar disorder.  

In his substantive appeal (VA Form 9), received in March 
2006, the veteran requested a hearing before a Member of the 
Board (Veterans Law Judge) at the RO.  The veteran was 
scheduled for the requested Travel Board hearing in May 2007; 
however, he failed to report to the hearing.  In a report of 
contact, dated in May 2007, the veteran indicated that he did 
not receive notice of the hearing.  Therefore, by letter 
dated in July 2008, the veteran was advised that he had the 
right to have a Board hearing; he was requested to clarify 
his wishes.  He was advised that if he did not respond within 
30 days, the Board would assume that he did not want a 
hearing.  The veteran did not respond to the foregoing letter 
and, accordingly, the Board will proceed with his claim.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
bipolar disorder, schizophrenia, and multiple personalities 
(Form 21-526) was received at the RO in March 1992.  

2.  By a rating action in November 1992, the RO denied the 
veteran's claim of entitlement to service connection for a 
bipolar disorder, schizophrenia, and multiple personalities.  
He did not appeal that determination.  

3.  In a statement in support of claim (VA Form 21-4138), 
dated December 15, 1992, the veteran filed a claim for 
service connection for post-traumatic stress disorder (PTSD).  

4.  By a rating action of August 1994, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, including PTSD.  A notice of 
disagreement (NOD) to that determination was received in 
August 1994, and a statement of the case (SOC) was issued in 
March 1995; however, no substantive appeal was received from 
the veteran.  Therefore, that determination became final.  

5.  In a VA Form 9, received November 10, 1999, the veteran 
sought to reopen a claim for service connection for a 
psychiatric disorder claimed as "psychological stress 
conditions."  

6.  Received in August 2000 was a statement in support of 
claim (VA Form 21-4138), wherein the veteran sought to reopen 
his claim of entitlement to service connection for bipolar 
disorder.  

7.  A VA compensation examination, conducted in September 
2003, reported a diagnosis of bipolar disorder; the examiner 
noted that, in the past, it has certainly contributed toward 
the difficulties he had in interpersonal relationships in the 
service.  

8.  In a January 2004 rating decision, the RO granted service 
connection for bipolar disorder, effective from November 10, 
1999.  

9.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a psychiatric disorder prior to November 10, 
1999.  



CONCLUSION OF LAW

The criteria for an effective date prior to November 10, 
1999, for the grant of service connection for bipolar 
disorder, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b) (1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).  

While the notice provided to the veteran in August 2004 was 
not given prior to the first RO adjudication of the claim, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
February 2006 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no violation of essential fairness to the veteran in 
proceeding with the present decision.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of service connection for bipolar disorder, given that 
he has been provided all the criteria necessary for 
establishing earlier effective dates, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), hold that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran was 
referred for a psychiatric evaluation in December 1991 due to 
a "history of maladjustment."  The veteran's commanding 
officer noted that the veteran was considered a potential 
threat to himself and to others based on a continuing pattern 
of erratic and unstable behavior.  Following a mental status 
examination, the assessment was no diagnosis but rule out 
atypical anxiety disorder characterized by panic-like 
attacks; and personality disorder, not otherwise specified 
with narcissistic, schizotypal, histrionic, and anti-social 
features.  On the occasion of his separation examination, in 
January 1992, the veteran reported a history of nervous 
trouble and frequent trouble sleeping.  In January 1992, it 
was recommended that the veteran be discharged from military 
service because of a pattern of misconduct.  

The veteran's initial claim for service connection for a 
bipolar disorder, schizophrenia, and multiple personalities 
(VA Form 21-526), was received in March 1992.  Following a VA 
compensation examination in August 1992, the pertinent 
diagnosis was mixed personality disorder with passive-
aggressive, histrionic and narcissistic traits.  

By a rating action in November 1992, the RO denied the claim 
for service connection for bipolar disorder, schizophrenia, 
and multiple personalities.  The denial was based on a 
finding that psychiatric examinations did not find the 
veteran to be suffering from a bipolar disorder or 
schizophrenia; and, it was noted that a personality disorder 
is not a disease or injury for which service connection can 
be granted.  By letter dated in December 1992, the veteran 
was notified of the above decision, and of his appellate and 
procedural rights.  He did not appeal that decision within 
one year of the notification thereof.  

Received in December 1992 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he was 
seeking entitlement to service connection for PTSD.  In 
conjunction with his claim, the veteran was afforded a VA 
examination in April 1993.  Following a mental status 
examination, the veteran was diagnosed with anxiety disorder 
and psychological factors affecting his physical condition.  

By a rating action in August 1994, the RO denied the claim 
for service connection for PTSD.  An NOD to that 
determination was received in August 1994, and an SOC was 
issued in March 1995; however, no timely substantive appeal 
was received from the veteran.  Therefore, that determination 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The Board notes that it is clear from the SOC that 
the issue of entitlement to service connection for a 
psychiatric disorder was addressed de novo.  Therefore, 
whether the December 1992 Form 21-4138 was a claim or an NOD, 
the result is the same as the issue was addressed de novo and 
an SOC was issued.  

Received in February 1997 was VA Form 21-526, wherein the 
veteran specifically indicated that he was seeking 
nonservice-connected pension.  

In a VA Form 9, received November 10, 1999, the veteran 
raised a claim for service connection for a psychiatric 
disorder claimed as "psychological stress conditions."  
Submitted in support of the claim were VA progress notes 
dated from April 1997 through June 2000.  These records 
reflect treatment for a bipolar disorder.  The veteran was 
seen for a clinical evaluation in December 1998.  Following 
an evaluation, the veteran was diagnosed with psychological 
stress; and bipolar affect, mixed/moderate.  

Received in August 2000 was a statement in support of claim 
(VA Form 21-4138), wherein he sought to reopen a claim of 
entitlement to service connection for bipolar disorder.  
Submitted in support of the claim were VA progress notes 
dated from May 2000 through July 2000.  These records reflect 
a diagnosis of bipolar disorder, last hypomanic.  Also 
submitted in support of the claim was a treatment report from 
Eugene Vet Center, dated in August 2000, indicating that the 
veteran was initially seen at the Vet Center in December 1982 
for issues related to basic needs.  The psychologist noted 
that the veteran attended 70 individual and group visits for 
PTSD symptoms through July 6, 1983; he returned for nine 
individual meetings from November 22, 1994 through June 17, 
1997, and has not sought further readjustment counseling 
services since 1997.  

In an addendum, dated August 1, 2000, a VA psychiatrist 
stated that it is more likely than not that the veteran was 
suffering from bipolar disorder prior to and most likely 
while on active duty.  The psychiatrist noted that the 
bipolar disorder was incurred or aggravated by military 
service.  

A psychiatric note, dated April 15, 2002, reflects an 
assessment of bipolar disorder.  The psychiatrist stated 
that, based on the anecdotal history and documents provided 
by the veteran, "it was felt that the veteran has been more 
likely than not suffering from bipolar disorder during his 
service in the military."  

On the occasion of a VA compensation examination in September 
2003, the veteran was diagnosed with bipolar disorder, with 
some tendencies toward mild psychosis.  The examiner stated 
that the veteran had a longstanding history of bipolar 
disorder, which was currently affecting his obtaining 
education and/or maintaining employment.  The examiner 
further stated that, in the past, bipolar disorder has 
certainly contributed to the difficulties he had in 
interpersonal relationships in service.  The examiner 
explained that the usual thinking about the causation of 
bipolar disorder is that it is a chemical imbalance, 
sometimes genetically related and that it may often be mildly 
dormant but can be exacerbated under stress and then become 
chronic; this appears to be the case here.  The examiner 
stated that the best explanation that can be offered is that 
he had a tendency toward it and his early harassment in the 
service caused the psychiatric disorder to make a full 
emergence.  



III.  Legal Analysis -Earlier Effective Date

The veteran and his representative contend, in essence, that 
an effective date earlier than November 10, 1999, for the 
grant of service connection for bipolar disorder, is 
warranted in this case.  He states that his grant of service 
connection for bipolar disorder should be awarded from the 
date of his initial claim for service connection for a 
psychiatric disorder in March 1992, as he has had the 
disorder since his active service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 U.S.C.A. § 5110(a), (b) (1); 38 C.F.R. 
§ 3.400(b) (2).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  If a claimant wishes to reasonably raise CUE, 
"there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the RO initially denied service connection 
for bipolar disorder, schizophrenia and multipersonal 
disorder in November 1992.  He did not appeal that 
determination within one year of the notice thereof.  
Subsequently, in an August 1994 rating decision, the RO 
denied a claim for a psychiatric disorder including PTSD.  An 
NOD to that determination was received in August 1994, and an 
SOC was issued in March 1995; however, no substantive appeal 
was received from the veteran.  Therefore, that determination 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

After a thorough review of the record, the Board finds that, 
following the August 1994 rating decision, a claim to reopen 
the previously denied claim for a psychiatric disorder was 
not received prior to November 10, 1999.  Under analysis as a 
reopened claim, the earliest effective date that can be 
granted for the grant of service connection for bipolar 
disorder is the date of receipt of the veteran's claim.  
Therefore an effective date earlier than November 10, 1999 
may not be assigned.  

An effective date prior to the date of the veteran's reopened 
claim, November 10, 1999, is not permissible in the absence 
of clear and unmistakable error (CUE), which has not been 
alleged.  38 U.S.C.A. § 5110(a) ("the effective date of an 
award based on . . . a claim reopened after final 
adjudication . . . shall not be earlier than the date of 
receipt of application therefore."); Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) ("the effective date of a 
successful claim to reopen is the date of receipt of the 
claim to reopen or the date the entitlement arose, whichever 
is later.").  And, the veteran has not alleged clear and 
unmistakable error (CUE) in the November 1992 or the August 
1994 rating decisions.  

The Board acknowledges the veteran's argument that the 
effective date of service connection for bipolar disorder 
should be the date of his initial claim following his 
discharge from service in March 1992.  However, as discussed 
above, the veteran's claims for a psychiatric disorder were 
denied in November 1992 and August 1994 rating decisions, 
which became final, and the evidence does not reflect any 
communication from the veteran thereafter until November 1999 
voicing an indication to reopen the previously denied claim 
for service connection for a psychiatric disorder.  Thus, the 
date the veteran submitted his request to reopen the 
previously denied claim for service connection for a 
psychiatric disorder is the date of the current claim, and 
assignment of an effective date other than November 10, 1999 
is not warranted.  Flash v. Brown, 8 Vet. App. 332 (1995).  
Consequently, entitlement to an effective date earlier than 
November 10, 1999, is denied.  

The veteran has also requested that the effective date should 
be 1997, when he informed VA of his diagnosis of bipolar 
disorder on the VA Form 21-526, which was filed at the RO in 
February 1997.  However, the records do not reflect an intent 
to file a claim for service connection for a bipolar 
disorder; rather, the veteran clearly indicated that he was 
seeking nonservice-connected pension.  

Finally, the pre-November 1999 treatment records cannot, as a 
matter of law, provide him an earlier effective date.  This 
is because his claim for benefits was denied and such records 
may only be considered informal claims after an award of 
service connection has been granted, see MacPhee v. 
Nicholson, 459 F.3d 1323,1326 (Fed.Cir.2006) (informal claim 
under § 3.157 "must be for a condition that not only has 
been the subject of a prior claim, but the condition must 
also have previously been found to be service connected"), 
or disallowed because the disability was "not compensable in 
degree," see 38 C.F.R. § 3.157(b) (2007).  In this case, the 
Board is aware that this is a claim to reopen.  Furthermore, 
the veteran is in receipt of compensation (for a different 
disability), he was seen for psychiatric treatment at a VA 
facility, and a claim specifying the benefit sought was 
received within 1 year of such treatment.  

Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an earlier 
effective date prior to November 10, 1999, for the grant of 
service connection for bipolar disorder must be denied.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  


ORDER

Entitlement to an effective date prior to November 10, 1999, 
for the grant of service connection for bipolar disorder, is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


